 1   Susan St. Vincent
     Legal Officer
 2   NATIONAL PARK SERVICE
 3   Legal Office
     P.O. Box 517
 4   Yosemite, California 95389
     Telephone: (209) 372-0241
 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                           Docket Number: 6:17-mj-00057-JDP
12                      Plaintiff,
13                                                        MOTION TO VACATE REVIEW
                                                          HEARING; AND ORDER THEREON
14    OTGONKHUYAG TSEVEENDORJ,
15                      Defendant.
16

17
            The United States, by and through its representative, Susan St. Vincent hereby moves the
18
     Court for an Order to Vacate the review hearing scheduled in this matter for November 5, 2019.
19
     The Defendant is in agreement with this request. To date, Defendant has complied with all the
20
     terms of unsupervised probation as ordered by this Court on October 3, 2018. A final review
21
     hearing is set for September 1, 2020 at 10:00 a.m.
22
            .
23

24
            Dated: October 29, 2019                         /S/ Susan St. Vincent
25                                                          Susan St. Vincent
                                                            Legal Officer
26
                                                            Yosemite National Park
27

28
                                                      1
 1

 2                                         ORDER
 3

 4            Upon application of the United States, and good cause having been shown therefor, I

 5   order that the review hearing scheduled for November 5, 2019 in the above-referenced matter,
     United States v. Tseveenforj, 6:17-mj-0057-JDP, be vacated.
 6

 7
     IT IS SO ORDERED.
 8

 9   Dated:      October 29, 2019
10                                                     UNITED STATES MAGISTRATE JUDGE

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
